ITEMID: 001-102794
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF SOKOLOVSKIY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger
TEXT: 4. The applicant was born in 1940 and lives in the city of Kharkiv.
5. In 1989 a family consisting of husband and wife, S.N. and P.V., respectively, and P.O., the daughter of P.V., was granted the tenancy of a publicly-owned apartment. In 1995 S.N. and P.V. divorced.
6. In November 1996 P.V. and P.O. instituted civil proceedings in the Kyivsky District Court of Kharkiv (“the District Court”) against S.N., seeking to declare that the latter was no longer entitled to live in the apartment in question. S.N., in turn, lodged a counterclaim, seeking to have his property right over the disputed apartment acknowledged.
7. On 18 March 1997 the court allowed the claim of P.V. and P.O.
8. In March 1998, following privatisation procedures, a “property certificate” (приватизаційний сертифікат) was issued to P.V. and P.O. for the apartment.
9. However, on 14 July 2000, following an application for supervisory review (protest), the Kharkiv Regional Court (after June 2001 the Kharkiv Regional Court of Appeal; “the Court of Appeal”) set aside the judgment of 18 March 1997 and remitted the case for fresh consideration.
10. On 16 December 2000 P.V. and P.O. sold the apartment to the applicant.
11. On an unspecified date in November or December 2001, S.N. lodged additional claims, seeking to have the apartment’s sales contract declared null and void and to have the applicant evicted. According to a copy of the court records provided by the applicant, he has been participating in the proceedings as a third party since 16 January 2002. On the same date the District Court attached the disputed apartment. Subsequently, on a number of occasions, the applicant requested the court to lift its attachment but this was to no avail.
12. On 2 June 2002 the applicant lodged a counterclaim against S.N., seeking a declaration that the contract was valid and that he was a bona fide purchaser. On 5 June 2002 the District Court ruled to consider this claim at the same time as other claims lodged by S.N.
13. On 17 March 2004 the District Court allowed the claims of P.V., P.O. and the applicant, and dismissed the claims of S.N. In particular, it found that S.N. was no longer entitled to live at the disputed apartment, declared the sales contract valid and acknowledged that the applicant was a bona fide purchaser. S.N. appealed.
14. Between June 2004 and April 2005 the courts examined the admissibility of S.N.’s appeal. On 7 April 2005 the Court of Appeal extended the time-limit during which the parties could lodge an appeal against the judgment of 17 March 2004. According to the applicant, the courts did not inform him about the hearings on the appeal and the decisions were not delivered to him in good time.
15. On 26 May 2005 the Court of Appeal quashed the judgment of 17 March 2004 and remitted the case for fresh consideration. On 6 July 2007 the Lugansk Regional Court of Appeal, sitting as a court of cassation, dismissed the appeals in cassation of P.V., P.O. and the applicant, and upheld the decision of 26 May 2005.
16. On 20 November 2007 the District Court took over the case.
17. On 10 December 2007 S.N. lodged a request to transmit the case to another court. On 26 December 2007 the District Court allowed his request. On 7 February 2008 the Court of Appeal quashed the ruling of 10 December 2007.
18. The proceedings are still pending before the first-instance court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
